Broyles, C. J.
1. The petition set forth a cause of action and the general demurrer was properly overruled.
2. When the two excerpts from the charge, as complained of in the motion for a new trial, are considered in connection with the entire charge and the facts of the case, no material error appeal’s.
*491Decided July 15, 1924.
Allen & Pottle, T. M. Cunningham, for plaintiff in error.
A. L. Henson, Sibley & Sibley, contra.
3. Under all the facts of the ease it ivas a question for the jury whether the alleged acts of the defendant’s negligence were the proximate cause of the plaintiff’s injuries. See, in this connection, Georgia Ry. &c. Co. v. McAllister, 126 Ga. 447 (54 S. E. 957, 7 L. R. A. (N. S.) 1177); Georgia Ry. &c. Co. v. Norris, 135 Ga. 838, 845 (70 S. E. 793).
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodioorth, JJ., concur.